                                                                       **FILED**
Case 1:21-cr-00016-ARR Document 1 Filed 01/13/21 Page 1 of 6 PageID #: 1

                                                                    12:16 pm, Jan 13, 2021




                                                                 U.S. DISTRICT COURT

                                                            EASTERN DISTRICT OF NE.W YORK




                                               1:21-cr-00016(ARR)(VMS)
Case 1:21-cr-00016-ARR Document 1 Filed 01/13/21 Page 2 of 6 PageID #: 2
Case 1:21-cr-00016-ARR Document 1 Filed 01/13/21 Page 3 of 6 PageID #: 3
Case 1:21-cr-00016-ARR Document 1 Filed 01/13/21 Page 4 of 6 PageID #: 4
Case 1:21-cr-00016-ARR Document 1 Filed 01/13/21 Page 5 of 6 PageID #: 5
Case 1:21-cr-00016-ARR Document 1 Filed 01/13/21 Page 6 of 6 PageID #: 6
